423 F.2d 748
Keith TERPE and Bernard Pollockv.The YACHT "VICTORIA", Appellant.
No. 18086.
United States Court of Appeals, Third Circuit.
Argued January 28, 1970.
Decided March 9, 1970.

William W. Bailey, Bailey, Wood & Rosenberg, Charlotte Amalie, V. I., for appellant.
Robert H. Ruskin, Christiansted, V. I., for appellees.
Before HASTIE, Chief Judge, and GANEY and STAHL,* Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The award challenged on this appeal was made in favor of the owners of the yacht "Zambeze" against the yacht "Victoria" on a libel and counterclaim arising from a collision that damaged both vessels. The collision occurred on a calm night in Christiansted harbor where both vessels had been anchored and left unattended. There were no eyewitnesses.


2
After the vessels were separated on the morning after the accident, the "Victoria" was found to be adrift with one anchor chain broken and the other missing. The "Zambeze" was still anchored. A witness who had observed the two vessels at anchor estimated that there had been a clearance of 50 feet between their anchoring circles. Thus, it was logical to infer in the absence of evidence to the contrary that the "Victoria" came adrift before the collision. Although there was no direct proof of when or how the "Victoria" lost her anchors, the evidence showed that she had been unmanned for more than two months before the collision, and that no one had inspected her anchorage during that period even though there had been several storms. On the other hand, the man in charge of readying the "Zambeze" for charter testified that he had gone underwater with diving gear on the afternoon before the accident and found the "Zambeze's" anchor secure.


3
The district court ruled that the collision was caused solely by the fault of the "Victoria" after finding that "the schooner Victoria was improperly moored, it came loose and drifted into and collided with the Zambeze." Our examination of the record has satisfied us that the district court's quoted finding was a reasonable and justified inference based upon competent evidence. It is also our opinion that the evidence as to damage justified the full amount of the award.


4
The judgment will be affirmed.



Notes:


*
 Judge Stahl heard the argument and participated in the consideration of this appeal but died before decision